                                                                                Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


THADDEUS CHAYLON MARTIN,

                  Plaintiff,

v.                                              CASE NO. 4:18cv132-RH-MJF

HORN and MOBLEY,

          Defendants.
_____________________________/

                               ORDER FOR TRANSFER

         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 33, and the objections, ECF No. 34. The

recommendation is for transfer of the case to the Middle District of Florida. The

objections acknowledge that the case should proceed in the Middle District; the

objections assert only that the case should not be dismissed. This order transfers

but does not dismiss the case; it will remain pending until otherwise ordered but in

the Middle District.

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. This case is transferred to the United States District Court for the Middle




Case No. 4:18cv132-RH-MJF
                                                                              Page 2 of 2




District of Florida, Jacksonville Division. The clerk must take all steps necessary

to effect the transfer.

         SO ORDERED on April 24, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:18cv132-RH-MJF
